Citation Nr: 1647956	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected chronic right inguinal groin pain, status post right inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to September 1995.  The current matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In June 2015 the Board remanded the issue on appeal for further development.  In so doing, the Board noted that the Veteran in recent correspondence raises a claim of entitlement to special monthly compensation for loss of use of creative organ, which he contends is due to sexual dysfunction associated with his service-connected chronic right inguinal groin pain, status post right inguinal hernia surgery.  The Board determined that it did not have jurisdiction over this matter, as it had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and referred it to the AOJ for appropriate action.  As this matter has not been addressed, the Board continues to refer it to the AOJ for appropriate action.  

In June 2016 the Veteran submitted a waiver of initial RO review of additionally submitted evidence.  

FINDINGS OF FACT

1. At no time during the period for consideration is the Veteran shown to have had postoperative recurrence of a right inguinal hernia.

2. Throughout the appeal period, the residual scars associated with his chronic right inguinal groin pain, status post right inguinal hernia surgery, have more closely approximated superficial and painful scars with no evidence of limitation of function due to scarring.  

CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for chronic right inguinal groin pain, status post right inguinal hernia surgery, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).

2. Entitlement to a separate initial 10 percent disability rating for scars, associated with the chronic right inguinal groin pain, status post right inguinal hernia surgery have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.114, Code 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for chronic right inguinal groin pain, status post right inguinal hernia surgery.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See, e.g., April December 2005 and October 2006 correspondence for the underlying claim of service connection.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  In August 2016, the Veteran submitted a Scars Disfigurement Disability Benefits Questionnaire (DBQ) examination.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in February 2009 and April 2016.  The Board finds the VA examinations and opinions in conjunction with the other evidence of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). With a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Also, the Board considers whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's service-connected chronic right inguinal groin pain, status post right inguinal hernia surgery, has been rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7338. Under this Code, a zero percent rating is warranted for small, reducible, inguinal hernia, or without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable. A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt. A 30 percent rating is warranted for small, postoperative recurrent, or not operated irremediable, inguinal hernia that is not well supported by truss, or not readily reducible. A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

Analysis

In April 2009, the RO granted the Veteran service connection and a noncompensable rating for chronic right inguinal groin pain, status post right inguinal hernia surgery. In January 2000, the Veteran underwent repair of right inguinal hernia. The postoperative diagnosis was type 2 right inguinal hernia with herniating lipoma. In October 2000, he underwent a right groin exploration, excision of foreign body granuloma, proximal excision of mesh, and neurolysis.  

On VA examination in February 2009, the examiner noted that the Veteran has had nerve blocks with pain management and constant throbbing pressure in the right inguinal area.  The examination report shows that there was no hernia currently present.  The diagnosis was right inguinal hernia repair with residual pain.  

On VA hernia examination in April 2016, the Veteran reported having right inguinal pain, which increased with prolonged walking, standing, and sexual activity.  The examiner noted that a March 2015 CT scan of the abdomen shows no acute intraabdominal pathology.  While the Veteran reported that he used a support belt with minimal relief of pain, the examiner determined that there were no objective findings of recurrent right inguinal hernia and that there was no swelling or protrusion present.  

Other medical records in the file during the appeal period are consistent with the VA examinations in February 2009 and April 2016, as they also show that the Veteran had right groin pain but did not have recurrent right inguinal hernia.  See, e.g., VA treatment records dated in September 2006, December 2006, and April 2015; VA CT scan dated in October 2011; and private medical records dated in June 2011 and July 2011.

As noted above, there must be a current hernia in order to warrant a compensable rating under the application rating criteria.  While the evidence shows that the Veteran has a support belt, the evidence does not more nearly approximate the criteria for an initial compensable rating, as at no point during the appeal period did the Veteran have recurrent inguinal hernia on his right side.  Thus, an initial compensable rating for chronic right inguinal groin pain, status port right inguinal hernia surgery, is not warranted under Code 7338.

Next, the Board will consider whether a separate rating is warranted for the surgical scarring associated with the Veteran's service-connected chronic right inguinal groin pain, status port right inguinal hernia surgery.  VA regulations provide that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 ; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The symptoms associated with scarring are separate and distinct from those associated with the underlying service-connected residuals of a right inguinal hernia repair. Accordingly, separate disability evaluations are to be considered.

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  See 77 Fed. Reg. 2909 (January 20, 2012).  In the instant case, the issue on appeal is for an initial compensable rating for chronic right inguinal groin pain.  As the Veteran's underlying claim of service connection was received in October 2005, which is prior to October 23, 2008, and as neither the Veteran nor his representative has requested review pursuant to the revised criteria, only the scar Diagnostic Codes prior to the October 23, 2008 revisions must be considered.  

In a Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the plain wording of Diagnostic Code 7806 is that systemic therapy includes the use of topical corticosteroids and thus reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  However, as Diagnostic Code 7806 and the use of corticosteroids is inapplicable to the evaluation of the Veteran's scarring, the issue of a separate rating for scarring associated with chronic right inguinal groin pain, status post right inguinal hernia surgery, is not affected by Johnson and is currently before the Board.  

With respect to the rating criteria under Diagnostic Codes 7800-7805 effective prior to October 23, 2008, Diagnostic Code 7800 is inapplicable as it pertains to the disfigurement of the head, face or neck.  Diagnostic Code 7804 provides that superficial scars painful on examination warrant a 10 percent rating.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Higher ratings are warranted under Diagnostic Code 7801 for scars other than of the face, head, or neck if they are deep or cause limited motion and exceed an area of 6 square inches (39 sq. cm.) or more.  Note (2) provides that a deep scar is associated with underlying soft tissue damage.  Diagnostic Code 7802 provides that scars other than on the head, face, or neck, that are superficial and do not cause limited motion are rated 10 percent in an area or areas of 144 squares inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provides that superficial, unstable scars warrant a 10 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) is the same as Note (1) under Diagnostic Code 7804.  Scars also could be rated based on limitation of function of the affected part under Diagnostic Code 7805.

February 2003 VA treatment records show that the Veteran complained of pain over the inguinal scar and in the proximal scrotum.  Private treatment records in June 2011 show that pain was elicited in the right groin on the site of the surgical scar.  

At the April 2016 VA skin examination, the examiner diagnosed a residual scar status post right inguinal repair.  The examiner noted that the Veteran reported his scar was stable without pain or tenderness.  The examination report shows that the Veteran did not have scars of the trunk that were painful, unstable with frequent loss of covering of skin over the scar, or that were both painful and unstable.  He had a superficial non-linear scar that was 7 x 0.3 cm, covering an approximate total area of 2.1 cm2 of the anterior trunk.  He did not have any scars that resulted in limitation of function nor were there any other pertinent physical findings, complications, conditions, signs or symptoms to include muscle or nerve damage associated with any scar.  On the accompanying VA hernia examination, the same examiner opined that the Veteran did not have any scars related to any previous right inguinal hernia conditions.  

On VA DBQ scar examination in August 2016, the examiner provided diagnoses of a keloid scar in the right inguinal area, an internal painful scar due to surgical mesh and seroma, hydrocele, and ilio inguinal nerve damage.  He noted that the Veteran had 2 painful scars, which were manifested by sharp and burring pain in the right inguinal supra-pubic area with forward bending or lifting heavy objects, and also intensified by maneuvers such as coughing.  The pain radiated to the right testicle.  The examiner checked the box indicating that there were no scars of the trunk or extremities that were unstable with frequent loss of covering of skin over the scar, however he also checked the box indicating that there were 2 scars that were both painful and unstable.  He noted that the external scar was between the supra-pubic and right iliac fossa and the internal scar was due to the mesh obstructing the inguinal canal.  The examiner reported that the scar in the right inguinal area and iliac fossa of the anterior trunk was a 7 centimeter linear scar, however he also indicated in a different section of the examination report that the scar was a superficial non-linear scar that was 7 sq. cm.  As for limitation of function, the examiner indicated that the internal scar was  painful.  He explained that lifting heavy objects, walking, running, coughing or even prolonged standing and sitting, and sex increased pain in the inguinal area.  

While the April 2016 VA examination report shows that the Veteran did not have a painful residual scar status post right inguinal repair, medical records in February 2003 and June 2011 and the August 2016 DBQ scar examination show painful scarring.  Further, the April 2016 and August 2016 examinations indicate that the Veteran's external scar was superficial.  Thus, the criteria for an initial 10 percent rating for the external scar and by analogy for the internal scar are more nearly approximated under Diagnostic Code 7804 for scars that are superficial and painful on examination.  Although the August 2016 VA examiner checked a box indicating that there were scars that were both painful and unstable, he also stated that the scars were painful and checked a box indicating that there were no scars that were unstable.  Thus it cannot be determined with absolute certainty whether the August 2016 examiner determined that the Veteran did not have unstable scars.  

However, the April 2016 VA examiner opined that the Veteran did not have unstable scars nor are unstable scars documented in the other evidence of record.  Thus the evidence does not more nearly approximate the criteria for unstable scars and  Diagnostic Code 7803 is inapplicable.  Similarly, Diagnostic Codes 7801 and 7802 are inapplicable as the evidence discussed above shows that the Veteran's scarring does not cover an area of 39 sq. cm. or greater.  

Diagnostic Code 7805 provides that scars could be rated based on limitation of function of the affected part. Although the April 2016 VA examiner opined that the Veteran did not have any scars resulting in limitation of function, the August 2016 VA DBQ examiner discussed symptoms of pain in evaluating limitation of function, noting that lifting heavy objects, walking, running, coughing or prolonged sitting and standing increased pain in the inguinal area. Also, the clinical findings do not in any way suggest limitation of motion caused by right hernia scars approximates a compensable rating for limited motion of the hip or thigh. See generally 38 C.F.R. § 4.71a , Diagnostic Codes 5250-5255. Thus a rating under Diagnostic Code 7805 in addition to the 10 percent rating under Diagnostic Code 7804 is not warranted as pain is contemplated under Diagnostic Code 7804. Thus, assessing separate ratings under Diagnostic Codes 7805 and 7804 would amount to pyramiding under 38 C.F.R. § 4.14 as the same symptoms would be evaluated more than once. 

When reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates an initial 10 percent rating for residual scars associated with chronic right inguinal groin pain, status post right inguinal hernia surgery under Diagnostic Code 7804 for the entire appeal period.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Evidence of record shows neurologic impairment associated with the service-connected chronic right inguinal groin pain, status post right inguinal hernia surgery.  The October 2000 surgery report shows that some of the mesh that was putting pressure along the shelving edge of the inguinal ligament was excised.  VA treatment records in November 2000 note that during the October 2000 surgery the inguinal nerve was cut.  VA treatment records in November 2001 and October 2002 provide an assessment of neuropathic pain.  In September 2006 the records show ilio-inguinal neuritis and in December 2006 and January 2007 show the Veteran had paresthesias upon palpation of the hernia scar with a diagnosis of right ilio-inguinal neuropathy.  On the April 2016 VA examination, the examiner noted that the Veteran complained of shooting right groin pain, exacerbated when standing for long periods of time, during sex and on exertion.  At the August 2016 VA DBQ scar examination, the examiner stated that there was nerve damage as the ilio-inguinal nerve was cut that caused intense radiating pain to the right testicle.  

Disabilities of the ilio-inguinal nerve are rated under 38 C.F.R. § 4.124a, to include Diagnostic Codes 8530 (paralysis), 8630 (neuritis), and 8730 (neuralgia).  The highest rating available for such impairment is 10 percent rating for severe to complete paralysis of the ilio-inguinal nerve.  However, as the Veteran is being assigned a 10 percent rating for painful scars in the right inguinal area under Diagnostic Code 7804, assigning an additional 10 percent rating for such pain under Code 8530 would amount to rating the same manifestation of his disability under different diagnostic codes (or pyramiding).  See 38 C.F.R. § 4.14.

Extraschedular Consideration

The Board has the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected chronic right inguinal groin pain, status post right inguinal hernia surgery.  As the rating criteria specifically contemplate the Veteran's chronic right inguinal groin pain, status post right inguinal hernia surgery, and painful scars the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Final Matters

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating for individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record shows that the Veteran in May 2010 filed of claim of entitlement to TDIU, and stated that he stopped working on May 8, 2010.  In a rating decision dated in September 2010 the Veteran was granted entitlement to TDIU effective May 9, 2010.  In a rating decision in March 2016 the RO determined that entitlement to TDIU is continued.  As the Veteran has been in receipt of TDIU the day after he stopped working, the issue of entitlement to TDIU has been granted and is not in appellate status.  

The Board has also considered the Veteran's statements that describe symptomatology associated with his service-connected chronic right inguinal groin pain, status post right inguinal hernia surgery.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to higher ratings for his disability, the Board finds the medical findings by skilled professionals are more persuasive which, as indicated above, during the entire appeal period do not support an initial compensable rating for the service-connected chronic right inguinal groin pain, status post right inguinal hernia surgery, nor an initial rating higher than the 10 percent rating granted herein for the painful residual scars.  
ORDER

An initial compensable rating for chronic right inguinal groin pain, status post right inguinal hernia surgery, is denied.

A separate 10 percent initial rating for residual scars, associated with chronic right inguinal groin pain, status post right inguinal hernia surgery, is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


